                               Case 4:20-cv-04621-JSW Document 14 Filed 07/13/20 Page 1 of 31



                         1   Jennifer S. Romano (SBN 195953)                     Charles F. Robinson (SBN 113197)
                             jromano@crowell.com                                 charles.robinson@ucop.edu
                         2   Emily T. Kuwahara (SBN 252411)                      Margaret L. Wu (SBN 184167)
                             ekuwahara@crowell.com                               margaret.wu@ucop.edu
                         3   CROWELL & MORING LLP                                Allison M. Woodall (SBN 178533)
                             515 South Flower Street, 40th Floor                 allison.woodall@ucop.edu
                         4   Los Angeles, California 90071                       Sonya U. Sanchez (SBN 247541)
                             Telephone: 213.622.4750                             sonya.sanchez@ucop.edu
                         5                                                       UNIVERSITY OF CALIFORNIA
                             A. Marisa Chun (SBN 160351)                         OFFICE OF THE GENERAL COUNSEL
                         6   mchun@crowell.com                                   1111 Franklin Street, 8th Floor
                             Molly A. Jones (SBN 301419)                         Oakland, CA 94607-5200
                         7   mojones@crowell.com                                 Telephone: 510.987.9800
                             CROWELL & MORING LLP
                         8   3 Embarcadero Center, 26th Floor
                             San Francisco, California 94111
                         9   Telephone: 415.986.2800

                    10       Thomas A. Lorenzen (pro hac vice forthcoming)
                             tlorenzen@crowell.com
                    11       Daniel W. Wolff (pro hac vice forthcoming)
                             dwolff@crowell.com
                    12       CROWELL & MORING LLP
                             1001 Pennsylvania Avenue, N.W.
                    13       Washington, D.C. 20004-2595
                             Telephone: 202.624.2500
                    14
                             Attorneys for Plaintiff
                    15       THE REGENTS OF THE UNIVERSITY OF
                             CALIFORNIA
                    16
                                                                 UNITED STATES DISTRICT COURT
                    17
                                                             NORTHERN DISTRICT OF CALIFORNIA
                    18
                                                             SAN FRANCISCO/OAKLAND DIVISION
                    19
                             THE REGENTS OF THE UNIVERSITY OF                   Case No. 3:20-cv-04621-JSW
                    20       CALIFORNIA, a California Corporation,
                                                                                PLAINTIFF’S MOTION FOR
                    21                              Plaintiff,                  PRELIMINARY INJUNCTION;
                                     v.                                         MEMORANDUM OF POINTS AND
                    22                                                          AUTHORITIES IN SUPPORT THEREOF
                             UNITED STATES DEPARTMENT OF
                    23       HOMELAND SECURITY; U.S.                            [Filed Concurrently with Supporting
                             IMMIGRATION AND CUSTOMS                            Declarations, Request for Judicial Notice,
                    24       ENFORCEMENT; CHAD F. WOLF, in his                  Proposed Order, Motion to Shorten Time]
                             official capacity as Acting Secretary of the
                    25       United States Department of Homeland               Date:    July 22, 2020
                             Security; and MATTHEW ALBENCE, in his              Time:    2:00 p.m.
                    26       official capacity as Acting Director of U.S.       Ctrm:    TBD
                             Immigration and Customs Enforcement,               Judge:   TBD
                    27
                                                    Defendants.                 Complaint filed: July 10, 2020
                    28
  C ROWELL                                                                                                PLAINTIFF’S MOTION FOR
& M ORING LLP
                                                                                                         PRELIMINARY INJUNCTION
A TTORN E YS A T L A W
                                                                                                         CASE NO. 3:20-CV-04621-JSW
                             SFACTIVE-905707528.3
                                   Case 4:20-cv-04621-JSW Document 14 Filed 07/13/20 Page 2 of 31



                         1                                                   TABLE OF CONTENTS
                         2   I.        INTRODUCTION ............................................................................................................ 2
                         3   II.       FACTUAL BACKGROUND ........................................................................................... 3
                                       A.   COVID-19 ............................................................................................................ 3
                         4             B.   ICE’s Initial COVID-19 Response ........................................................................ 5
                         5             C.   The University of California’s COVID-19 Response ............................................. 6
                                       D.   The Loss of International Students and Harm to the University. .......................... 10
                         6
                                       E.   Students’ Reliance on ICE’s March 13 Guidance ................................................ 11
                         7             F.   ICE’s Sudden and Arbitrary Re-imposition of In-Person Education Requirements
                                            During the COVID-19 Emergency ...................................................................... 12
                         8   III.      LEGAL STANDARD .................................................................................................... 13
                         9   IV.       ARGUMENT ................................................................................................................. 14
                                       A.   THE REGENTS ARE LIKELY TO SUCCEED ON THE MERITS.................... 16
                    10
                                            1.     The Regents Are Likely to Prevail on the First Cause of Action Under
                    11                             the APA Because the July 6 Directive is Arbitrary and Capricious........... 16
                                                   a.       The Directive Failed to Offer a Reasonable Explanation for
                    12                                      ICE’s Policy Reversal. ................................................................. 17
                    13                             b.       The Directive Failed to Consider Important Aspects of the
                                                            Problem, Including the Reliance of Plaintiff and Its Students on
                    14                                      the March 13 Guidance. ............................................................... 18
                                                   c.       Defendants Failed to Explain Any Basis for the Directive. ........... 20
                    15                      2.     The Regents Will Likely Prevail on Its Second APA Cause of Action,
                                                   Because the Directive is a Substantive Rule that Did Not Comply with
                    16                             the APA’s Notice and Comment Requirements........................................ 22
                    17                 B.   THE REGENTS AND ITS STUDENTS ARE LIKELY TO SUFFER
                                            IRREPARABLE HARM..................................................................................... 23
                    18                 C.   THE BALANCE OF EQUITIES AND THE PUBLIC INTEREST WEIGH
                                            HEAVILY IN FAVOR OF A PRELIMINARY INJUNCTION ORDER............. 24
                    19
                             V.        CONCLUSION .............................................................................................................. 25
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
  C ROWELL                                                                                                                         PLAINTIFF’S MOTION FOR
& M ORING LLP
A TTORN E YS A T L A W
                                                                                             -i-                                  PRELIMINARY INJUNCTION
                                                                                                                                  CASE NO. 3:20-CV-04621-JSW
                             SFACTIVE-905707528.3
                                Case 4:20-cv-04621-JSW Document 14 Filed 07/13/20 Page 3 of 31



                         1                                                 TABLE OF AUTHORITIES
                         2                                                                                                                                Page(s)
                         3   Cases
                         4
                             Alliance for the Wild Rockies v. Cottrell,
                         5       632 F.3d 1127 (9th Cir. 2011) .........................................................................................13, 25

                         6   Amerijet Int’l, Inc. v. Pistole,
                               753 F.3d 1343 (D.C. Cir. 2014) .......................................................................................20, 21
                         7
                             Butte Envt’l. Council v. U.S. Army Corps of Eng’rs,
                         8      620 F.3d 936 (9th Cir. 2010) ................................................................................................ 16
                         9   Chrysler Corp. v. Brown,
                    10          441 U.S. 281 (1979) ............................................................................................................. 23

                    11       Ciox Health, LLC v. Azar,
                                435 F. Supp. 3d 30, 66 (D.D.C. 2020) .................................................................................. 23
                    12
                             Citizens to Preserve Overton Park, Inc. v. Volpe,
                    13           401 U.S. 402 (1971) ............................................................................................................. 16
                    14       Colwell v. Dep’t of Health & Human Servs.,
                    15          558 F.3d 1112 (9th Cir. 2009) .............................................................................................. 23

                    16       Dep’t of Commerce v. New York,
                                139 S. Ct. 2551 (2019) ......................................................................................................... 21
                    17
                             Dep’t of Homeland Security v. Regents of the Univ. of Cal.,
                    18          No. 18-587, 2020 WL 3271746 (U.S. June 18, 2020) .................................................... passim
                    19       Encino Motorcars, LLC v. Navarro,
                                136 S. Ct. 2117 (2016) ........................................................................................ 14, 15, 16, 17
                    20

                    21       Enyart v. Nat’l Conference of Bar Examiners, Inc.,
                                630 F.3d 1153 (9th Cir. 2011) .............................................................................................. 24
                    22
                             FCC v. Fox Telev’n Stns., Inc.,
                    23         556 U.S. 502 (2009) ............................................................................................................. 17

                    24       Franklin v. Massachusetts,
                                505 U.S. 788 (1992) ............................................................................................................. 16
                    25
                             Humane Soc’y of U.S. v. Locke,
                    26
                               626 F.3d 1040 (9th Cir. 2010) .............................................................................................. 15
                    27
                             Jicarilla Apache Nation v. U.S. Dep’t of the Interior,
                    28           613 F.3d 1112 (D.C. Cir. 2010) .......................................................................................14, 17
  C ROWELL                                                                                                                          PLAINTIFF’S MOTION FOR
& M ORING LLP
A TTORN E YS A T L A W
                                                                                             -ii-                                  PRELIMINARY INJUNCTION
                                                                                                                                   CASE NO. 3:20-CV-04621-JSW
                             SFACTIVE-905707528.3
                                Case 4:20-cv-04621-JSW Document 14 Filed 07/13/20 Page 4 of 31



                         1   League of Wilderness Defs./Blue Mountains Biodiversity Project v. Connaughton,
                                752 F.3d 755 (9th Cir. 2014) ................................................................................................ 24
                         2
                             Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto. Ins. Co.,
                         3
                                463 U.S. 29 (1983) ............................................................................................................... 16
                         4
                             Nat’l Ass’n of Home Builders v. Norton,
                         5      340 F.3d 835 (9th Cir. 2003) ................................................................................................ 23

                         6   Nat’l Res. Def. Council v. EPA,
                                643 F.3d 311 (D.C. Cir. 2011) .............................................................................................. 23
                         7
                             Northwest Envtl. Def. Ctr. v. Bonneville Power Admin.,
                         8      477 F.3d 668 (9th Cir. 2007) ................................................................................................ 15
                         9
                             Perez v. Mortg. Bankers Ass’n,
                    10          575 U.S. 92 (2015) ............................................................................................................... 18

                    11       Pimentel v. Dreyfus,
                                670 F.3d 1096 (9th Cir. 2012) .............................................................................................. 13
                    12
                             Republic of the Philippines v. Marcos,
                    13          862 F.2d 1355 (9th Cir. 1988) .............................................................................................. 13
                    14       San Diego Air Sports Ctr., Inc. v. F.A.A.,
                    15          887 F.2d 966 (9th Cir. 1989) ................................................................................................ 23

                    16       SEC v. Chenery Corp. (“Chenery II”),
                                332 U.S. 194......................................................................................................................... 23
                    17
                             Stuhlbarg Int’l Sales Co., Inc. v. John D. Brush & Co.,
                    18          240 F.3d 832 (9th Cir. 2001) ................................................................................................ 13
                    19       Winter v. Nat. Res. Def. Council,
                    20          555 U.S. 7 (2008) ................................................................................................................. 13

                    21       Statutes

                    22       5 U.S.C. § 553................................................................................................................... 3, 15, 23

                    23       5 U.S.C. § 706(2)(A) ......................................................................................................... 3, 14, 16

                    24       5 U.S.C. § 706(2)(D)......................................................................................................... 3, 14, 23
                    25       Administrative Procedure Act ............................................................................................. passim
                    26

                    27

                    28
  C ROWELL                                                                                                                            PLAINTIFF’S MOTION FOR
& M ORING LLP
A TTORN E YS A T L A W
                                                                                              -iii-                                  PRELIMINARY INJUNCTION
                                                                                                                                     CASE NO. 3:20-CV-04621-JSW
                             SFACTIVE-905707528.3
                                Case 4:20-cv-04621-JSW Document 14 Filed 07/13/20 Page 5 of 31



                         1   Other Authorities
                         2   Federal Rule of Civil Procedure 65(b) .......................................................................................... 1
                         3   U.S.: Latest Map and Case Count, N.Y. Times,
                         4      https://www.nytimes.com/interactive/2020/us/coronavirus-us-cases.html (last
                                visited July 10, 2020) ............................................................................................................. 4
                         5

                         6

                         7

                         8

                         9

                    10

                    11

                    12

                    13

                    14

                    15

                    16
                    17

                    18

                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
  C ROWELL                                                                                                                           PLAINTIFF’S MOTION FOR
& M ORING LLP
A TTORN E YS A T L A W
                                                                                             -iv-                                   PRELIMINARY INJUNCTION
                                                                                                                                    CASE NO. 3:20-CV-04621-JSW
                             SFACTIVE-905707528.3
                                 Case 4:20-cv-04621-JSW Document 14 Filed 07/13/20 Page 6 of 31



                         1           NOTICE OF MOTION AND MOTION FOR PRELIMINARY INJUNCTION

                         2           PLEASE TAKE NOTICE that on July 22, 2020, at 2 p.m. or as soon thereafter as counsel

                         3   may be heard, at the United States District Court for the Northern District of California,

                         4   Courtroom 6, 2nd Floor, 1301 Clay Street, Oakland, California, Plaintiff The Regents of the

                         5   University of California (“The Regents”) will, and hereby does, move for a preliminary injunction

                         6   against Defendants United States Department of Homeland Security, Acting Secretary of

                         7   Department of Homeland Security Chad F. Wolf, United States Immigration and Customs

                         8   Enforcement, and Acting Director of U.S. Immigration and Customs Enforcement Matthew

                         9   Albence (“Defendants”), pursuant to Federal Rule of Civil Procedure 65(b).

                    10               The Regents seeks a preliminary injunction prohibiting Defendants from implementing the

                    11       July 6, 2020 memorandum issued by defendant U.S. Immigration and Customs Enforcement

                    12       (“ICE”) (“the Directive”), ECF No. 1 at 30, 1 and from promulgating the announced policy as a

                    13       Final Rule. The Directive announced a reversal of prior ICE policy regarding COVID-19-related

                    14       exemptions to 8 C.F.R. § 214.2(f)(6)(i)(G) with respect to in-person learning requirements for

                    15       nonimmigrant students who are studying in this country pursuant to F-1 visas.

                    16               Plaintiff seeks an order enjoining Defendants, their officers, employees, and agents, from

                    17       implementing or enforcing the July 6, 2020 Directive. Plaintiff so moves on the basis that it will

                    18       demonstrate that: (1) it is likely to succeed on the merits of its claims under the Administrative

                    19       Procedure Act (“APA”), 5 U.S.C. §§ 706, 553; (2) Plaintiff and its F-1 visa students are likely to
                    20       suffer irreparable harm absent provisional relief; and (3) the balance of equities and the public

                    21       interest weigh heavily in favor of maintaining the status quo existing prior to the issuance of the

                    22       Directive. Plaintiff’s Motion is based upon this Notice of Motion and Motion; the Memorandum

                    23       of Points and Authorities; the currently available administrative record; the supporting Alcocer,

                    24       Beck, Byington, Christ, Deas, Schooley, and Wakimoto Declarations and exhibits thereto filed in

                    25       support of Plaintiff’s Motion for a Temporary Restraining Order (ECF Nos. 4-1 to 4-9);2 the

                    26
                             1
                              The Directive is attached to the Request for Judicial Notice (“RJN”) as Exhibit A.
                    27       2
                              The Regents has agreed to proceed with this Motion for a Preliminary Injunction, in lieu of its
                             Motion for a Temporary Restraining Order, which was filed on July 10, 2020. ECF No. 4.
                    28
  C ROWELL                                                                                                PLAINTIFF’S MOTION FOR
& M ORING LLP
A TTORN E YS A T L A W
                                                                             -1-                         PRELIMINARY INJUNCTION
                                                                                                         CASE NO. 3:20-CV-04621-JSW
                             SFACTIVE-905707528.3
                                  Case 4:20-cv-04621-JSW Document 14 Filed 07/13/20 Page 7 of 31



                         1   supporting Does 1 to 4 and Iyengar Declarations and exhibits thereto filed concurrently herewith;

                         2   the Request for Judicial Notice; the proposed Preliminary Injunction, and such further evidence

                         3   and argument as the Court may consider.

                         4                          MEMORANDUM OF POINTS AND AUTHORITIES

                         5   I.       INTRODUCTION
                         6            The University of California—renowned as the nation’s premier public university system

                         7   and as a world-class academic and research powerhouse and a key contributor to the California

                         8   economy and social fabric—has long welcomed international students seeking to pursue unrivaled

                         9   educational opportunities and, ultimately, their most cherished dreams. These students contribute

                    10       to rich intellectual discourse across all disciplines, including in the University system’s prized

                    11       science, technology, engineering, and mathematics (STEM) departments, thereby also

                    12       contributing to the University’s mission of delivering and supporting world-class teaching and

                    13       research, as well as to California’s vibrant economy. For decades, the United States’ “F-1” visa

                    14       program for international, non-immigrant students has made all this possible.

                    15                In March 2020, faced with the unprecedented COVID-19 pandemic, The Regents moved

                    16       swiftly to transition the University’s ten campuses to remote teaching to protect the health and
                    17       safety of their students and faculty, while continuing to meet its core mission of providing a
                    18       world-class education. Also recognizing the unprecedented nature of the pandemic, defendant
                    19       United States Immigration and Customs Enforcement (“ICE”), an agency within defendant the
                    20       Department of Homeland Security (“DHS”), issued an exemption to a preexisting regulation that
                    21       required international students on F-1 visas to attend classes in person if they wished to remain in
                    22       this country. ICE’s March 13, 2020 Guidance (the “March 13 Guidance”) provided critical

                    23       assurances that international students could maintain their F-1 visa status while attending classes

                    24       on-line “for the duration of the [COVID-19] emergency.” See Request for Judicial Notice

                    25       (“RJN”), Ex. B at 1.

                    26                Without warning, on July 6, 2020, Defendants announced that they would largely rescind

                    27       the COVID-19 exemption for students on F-1 visas and require such students whose universities

                    28       had transitioned to an online-only curriculum to transfer to an institution offering in-person
  C ROWELL                                                                                                 PLAINTIFF’S MOTION FOR
& M ORING LLP
A TTORN E YS A T L A W
                                                                             -2-                          PRELIMINARY INJUNCTION
                                                                                                          CASE NO. 3:20-CV-04621-JSW
                             SFACTIVE-905707528.3
                               Case 4:20-cv-04621-JSW Document 14 Filed 07/13/20 Page 8 of 31



                         1   classes, or leave the United States. This Directive also effectively bars continuing students on F-1

                         2   visas who have already left this country from re-entering the United States, if they intend to take a

                         3   full online course load in Fall 2020. This arbitrary, capricious, and procedurally defective agency

                         4   action now forces The Regents to confront an untenable choice: to put its international students in

                         5   immediate jeopardy of having to abandon their studies and leave the country or take steps to

                         6   retain them by increasing the number of in-person courses offered for Fall 2020, thereby

                         7   increasing the risk that its students, faculty, and staff will be exposed to the virus.

                         8           The Regents therefore seeks a preliminary injunction order to enjoin Defendants from

                         9   implementing the Directive. That Directive is not only unjust and unwise, but it violates the

                    10       Administrative Procedure Act’s (“APA”) prohibition against agency action that is “arbitrary,

                    11       capricious, an abuse of discretion, or otherwise not in accordance with law.” 5 U.S.C.

                    12       § 706(2)(A). Agency action, like the Directive, purporting to have the force of law must be both

                    13       reasonable and reasonably explained. Defendants also failed to satisfy the APA’s notice-and-

                    14       comment requirements for agency action that substantively affects rights or obligations, in

                    15       violation of 5 U.S.C. § 553. See 5 U.S.C. § 706(2)(D) (authorizing the court to set aside agency

                    16       action taken “without observance of procedure required by law”). The Regents, therefore, is likely

                    17       to succeed on the merits. Further, it and its students will suffer irreparable harm absent relief.

                    18       Finally, the balance of equities and the public interest strongly weigh in its favor. Accordingly,

                    19       this Court should grant provisional relief enjoining Defendants from enforcing the Directive,
                    20       thereby preserving the status quo pending adjudication of the University’s claims.

                    21       II.     FACTUAL BACKGROUND
                    22               A.       COVID-19
                    23               As the year began, the terms “novel coronavirus” and “COVID-19” meant nothing to most

                    24       Americans. That soon changed. Since late 2019, when scientists first identified the novel

                    25       coronavirus, or SARS-CoV-2, the virus that causes COVID-19 has spread to nearly every corner

                    26       of the world: There are more than 12 million confirmed cases of the disease, and more than half a

                    27

                    28
  C ROWELL                                                                                                   PLAINTIFF’S MOTION FOR
& M ORING LLP
A TTORN E YS A T L A W
                                                                              -3-                           PRELIMINARY INJUNCTION
                                                                                                            CASE NO. 3:20-CV-04621-JSW
                             SFACTIVE-905707528.3
                                 Case 4:20-cv-04621-JSW Document 14 Filed 07/13/20 Page 9 of 31



                         1   million people have died from it. Leading the pack is the United States, where there have now

                         2   been more than 3.1 million confirmed cases and over 133,000 COVID-19-related deaths. 3

                         3   Moreover, because there is no vaccine for COVID-19, the forecast is grim. See ECF No. 4-3

                         4   [Decl. of Carrie L. Byington] (“Byington Decl.”) ¶ 9. Epidemiologists predict that the domestic

                         5   death toll from COVID-19 will exceed 200,000 by November. In California alone, there have

                         6   been more than 320,000 confirmed cases and over 7,000 deaths. 4 Across the United States, more

                         7   than 3.3 million people have been infected to date, and at least 135,000 have died from the virus. 5

                         8           Certain basic facts about COVID-19 are not genuinely in dispute. For some, it causes

                         9   symptoms requiring hospitalization or that are life-threatening. ECF No. 4-2 [Decl. of Michael

                    10       Beck] (“Beck Decl.”) ¶ 7. In the most severe cases, the virus is fatal. Id. Overwhelming evidence

                    11       indicates that the most likely means of transmission is through close contact, especially indoors.

                    12       Id. ¶¶ 10-13. In light of these facts, state and local governments have implemented the only

                    13       measures that reasonably can limit community spread of the virus—issuance of shelter-in-place

                    14       orders, physical (social) distancing, closure of businesses and other venues where people may

                    15       gather, diligent and regular sanitization and hygiene, and, where possible, contact tracing. See id.

                    16       ¶¶ 7-11. Governor Newsom announced a state of emergency in California on March 4, and the
                    17       President of the United States declared a national emergency on March 13. RJN, Exs. C, D. 6       7


                    18       Yet the rate of infection today is considerably higher than it was in March. See Beck Decl. ¶ 15.

                    19
                    20
                             3
                               See Coronavirus in the U.S.: Latest Map and Case Count, N.Y. Times,
                             https://www.nytimes.com/interactive/2020/us/coronavirus-us-cases.html (last visited July 10,
                    21       2020).
                             4
                               Department of Public Health, State of California, Covid-19 by the Numbers (July 13, 2020),
                    22       https://www.cdph.ca.gov/Programs/CID/DCDC/Pages/Immunization/ncov2019.aspx#COVID-
                             19%20by%20the%20Numbers.
                    23       5
                               The New York Times, Coronavirus in the U.S.: Latest Map and Case Count, (July 13, 2020,
                             2:19 P.M. E.T.), https://www.nytimes.com/interactive/2020/us/coronavirus-us-cases.html.
                    24       6
                               Executive Department, State of California, Proclamation of a State of Emergency (March 4,
                    25       2020), https://www.gov.ca.gov/wp-content/uploads/2020/03/3.4.20-Coronavirus-SOE-
                             Proclamation.pdf.
                    26       7
                               The White House, Proclamation on Declaring a National Emergency Concerning the Novel
                             Coronavirus Disease (COVID-19) Outbreak (March 13, 2020),
                    27       https://www.whitehouse.gov/presidential-actions/proclamation-declaring-national-emergency-
                             concerning-novel-coronavirus-disease-covid-19-outbreak.
                    28
  C ROWELL                                                                                                PLAINTIFF’S MOTION FOR
& M ORING LLP
A TTORN E YS A T L A W
                                                                             -4-                         PRELIMINARY INJUNCTION
                                                                                                         CASE NO. 3:20-CV-04621-JSW
                             SFACTIVE-905707528.3
                                 Case 4:20-cv-04621-JSW Document 14 Filed 07/13/20 Page 10 of 31



                         1           B.       ICE’s Initial COVID-19 Response

                         2           The federal government issues F-1 visas to international students who attend accredited

                         3   American universities or other academic institutions on a full-time basis. 8 C.F.R. § 214.2(f). The

                         4   requirements for F-1 visa holders are set forth in 8 C.F.R. § 214.2. That regulation states, in

                         5   relevant part, that the student must take a full course of study and that no more than “one class or

                         6   three credits” per semester or quarter may be counted toward the full course of study if the class is

                         7   taken “on-line or through distance education.” 8 C.F.R. §§ 214.2(f)(5)(i), 214(f)(6)(i)(G).

                         8   However, in its initial response to the pandemic, ICE recognized the need for flexibility with

                         9   respect to these requirements. In particular, on March 9, 2020, ICE’s Student and Exchange

                    10       Visitor Program (“SEVP”) issued guidance (“March 9 Guidance”) advising that “SEVP-certified

                    11       schools may need to adapt their procedures and policies to address the significant public health

                    12       concerns associated with the COVID-19 crisis.” RJN, Ex. E at 1.8 In issuing the guidance, ICE

                    13       stated that it was “focused on ensuring that nonimmigrant students are able to continue to make

                    14       normal progress in a full course of study” and that it would be “flexible with temporary

                    15       adaptations,” while further recognizing that “the COVID-19 crisis is fluid and rapidly changing.”

                    16       Id. Further, ICE’s March 9 Guidance contemplated the necessity of “leaving room for schools to

                    17       comply with state or local health emergency declarations.” Id.

                    18               Just days later, on March 13, 2020, ICE issued further “Guidance for SEVP Stakeholders”

                    19       (“March 13 Guidance”) which provided, in relevant part:

                    20               If a school closes temporarily but offers online instruction or another alternative
                                     learning procedure, nonimmigrant students should participate in online or other
                    21               alternate learning procedures and remain in active status in SEVIS…. Given the
                                     extraordinary nature of the COVID-19 emergency, SEVP will allow F-1 and/or M-
                    22               1 students to temporarily count online classes towards a full course of study in
                                     excess of the limits stated in 8 CFR 214.2(f)(6)(i)(G)…. This temporary provision
                    23               is only in effect for the duration of the emergency and in accordance with the
                    24               procedural change documents filed in a timely manner to SEVP.

                    25

                    26
                             8
                              Broadcast Message: Coronavirus Disease 2019 (COVID-19) and Potential Procedural
                    27       Adaptations for F and M nonimmigrant students (March 9, 2020),
                             https://www.ice.gov/doclib/sevis/pdf/bcm2003-01.pdf (“March 9 Guidance”) at 1.
                    28
  C ROWELL                                                                                                PLAINTIFF’S MOTION FOR
& M ORING LLP
A TTORN E YS A T L A W
                                                                             -5-                         PRELIMINARY INJUNCTION
                                                                                                         CASE NO. 3:20-CV-04621-JSW
                             SFACTIVE-905707528.3
                                 Case 4:20-cv-04621-JSW Document 14 Filed 07/13/20 Page 11 of 31



                         1   RJN, Ex. B at 1. 9 Further, according to its express terms, this Guidance applied to F-1 visa

                         2   holders “even if they have left the United States and are taking the online classes from

                         3   elsewhere.” Id. at 1-2.

                         4           C.       The University of California’s COVID-19 Response
                         5           Founded in 1868, the University of California was founded upon a simple but audacious

                         6   idea: California should establish a great public university available to all—one that would serve

                         7   equally the children of immigrants and settlers, landowners and barons. 10 More than 150 years

                         8   later, the University today is one of the world’s premier educational systems, comprising ten

                         9   campuses and educating more than 285,000 undergraduate and graduate students annually. 11 True

                    10       to its founding principle, the University continues to be available to all—including approximately

                    11       37,500 F-1 visa students from across the globe. ECF No. 4-4 [Decl. of Carol T. Christ] (“Christ

                    12       Decl.”) ¶ 2.

                    13               Consistent with federal, state, and local guidance on preventing the spread of COVID-19,

                    14       and consistent with the March 9 and March 13 Guidances, the University undertook, with

                    15       substantial investment of time and resources, 12 to transition its academic curricula to remote

                    16       instruction in March 2020. Since then, the University has engaged in careful, deliberate, and

                    17       iterative planning processes, prioritizing the health and safety of its entire academic community

                    18       and that of the surrounding communities, while also continuing to fulfill its mission of providing

                    19       world-class educational opportunities to all its students. Christ Decl. ¶¶ 2-6, ECF Nos. 4-5, 4-6
                    20       [Ex. A, B to Christ Decl.]; see also ECF No. 4-8 [Decl. of Robert T. Schooley] (“Schooley

                    21       Decl.”) ¶ 15; Byington Decl. ¶¶ 4-6. The University made substantial investment in online

                    22       9
                              See COVID-19: Guidance for SEVP Stakeholders,
                    23       https://www.ice.gov/sites/default/files/documents/Document/2020/Coronavirus%20Guidance_3.1
                             3.20.pdf at 1 (“March 13 Guidance”).
                    24       10
                                See https://www.universityofcalifornia.edu/news/university-california-born (last visited July 9,
                             2020).
                    25       11
                                See Fall Enrollment at a Glance (2019), University of California,
                             https://www.universityofcalifornia.edu/infocenter/fall-enrollment-glance (last visited July 9,
                    26       2020).
                             12
                                ECF No. 4-1 [Decl. of David Alcocer] (“Alcocer Decl.”) ¶ 10. The University of California
                    27       estimates that if the July 6 Directive takes effect, the cost in additional expenses to the University
                             is likely to be in the millions of dollars. Id. ¶ 10.
                    28
  C ROWELL                                                                                                 PLAINTIFF’S MOTION FOR
& M ORING LLP
A TTORN E YS A T L A W
                                                                             -6-                          PRELIMINARY INJUNCTION
                                                                                                          CASE NO. 3:20-CV-04621-JSW
                             SFACTIVE-905707528.3
                                  Case 4:20-cv-04621-JSW Document 14 Filed 07/13/20 Page 12 of 31



                         1   solutions, see Alcocer Decl. ¶ 10, in part based on its reliance on ICE’s March 13 Guidance that

                         2   international students would not thereby be precluded from maintaining their F-1 visa status

                         3   during the COVID-19 crisis and that the exemption would remain “in effect for the duration of

                         4   the emergency.” RJN, Ex. B at 1. That emergency continues to this day and likely will for the

                         5   foreseeable future.

                         6            The University has devoted considerable thought, effort, and resources to determine how

                         7   best to advance its educational mission while protecting its students, faculty, and staff amidst the

                         8   pandemic. The University and each campus have monitored state and local government data,

                         9   recommendations, and directives regarding COVID-19 response and have abided by applicable

                    10       reopening requirements and shelter-in-place restrictions. See, e.g., Beck Decl. ¶¶ 6; Christ Decl.

                    11       ¶¶ 6, 16 & Ex. A; Byington Decl. ¶¶ 4-5; Schooley Decl. ¶¶ 3-4, 7-8; ECF No. 4-7 [Decl. of

                    12       Deborah Deas] (“Deas Decl.”) ¶¶ 4-7.

                    13                The University and its campuses have also formed numerous working groups and task

                    14       forces to assess and proactively plan responses to potential scenarios resulting from the

                    15       pandemic. 13 See, e.g., Byington Decl. ¶¶ 4-6; Christ Decl. ¶¶ 4-9; Schooley Decl. ¶¶ 4, 15; Deas

                    16       Decl. ¶¶ 3-5; ECF No. 4-9 [Decl. of Roger Wakimoto] (“Wakimoto Decl.”) ¶¶ 4-5; Beck Decl.

                    17       ¶¶ 4-6. For example, in February, researchers at UC San Diego (“UCSD”) developed a dynamic

                    18       compartmental transmission model of COVID-19 to simulate spread among the campus

                    19       community to provide a quantitative framework for pandemic response planning; they concluded
                    20       that the University must limit large-scale gatherings, including in classrooms, and limit the

                    21       density of on-campus housing. Schooley Decl. ¶¶ 6-7. Between April and June, UC Riverside’s

                    22
                             13
                               To take but one campus, UC Berkeley’s response has been coordinated by nine committees.
                    23       Christ Decl. ¶ 4. One such committee, the Public Health and Testing Advisory Committee, is
                             chaired by Dr. Nicholas Jewell, Emeritus Professor of Biostatistics in the UC Berkeley School of
                    24       Public Health and includes infectious disease experts, public health epidemiologists, physicians,
                             scientists with expertise in diagnostic testing, and data scientists. Id. Between May and June 2020,
                    25       this committee evaluated all options for providing a healthy and effective learning environment
                             for the 2020-21 year, from full remote instruction to return to mostly in-person instruction. Id. ¶ 8.
                    26       On June 17, the committee issued its report recommending that “[t]o the extent that any classes
                             occur in person” in Fall 2020, such classes should be limited to “26 [individuals] or under
                    27       (including instructors).” The report also explained that “remote access will likely be required for
                             most if not all classes because at-risk participants may not be able to attend in person.” Id. at ¶ 9.
                    28
  C ROWELL                                                                                                PLAINTIFF’S MOTION FOR
& M ORING LLP
A TTORN E YS A T L A W
                                                                             -7-                         PRELIMINARY INJUNCTION
                                                                                                         CASE NO. 3:20-CV-04621-JSW
                             SFACTIVE-905707528.3
                              Case 4:20-cv-04621-JSW Document 14 Filed 07/13/20 Page 13 of 31



                         1   (“UCR’s”) Instructional Continuity Working Group, comprising of faculty, staff, and students,

                         2   evaluated options for providing a healthy and effective teaching environment for the 2020-21

                         3   academic year. Deas Decl. ¶ 4. UCR’s response to the pandemic is coordinated among ten

                         4   faculty-led working groups, including public health, budget and finance, student services

                         5   continuity, student health assistance, instructional continuity, testing, and instructional

                         6   technology. Id. ¶ 6. UCLA’s Emergency Management Planning Group began working on

                         7   UCLA’s COVID-19 response in February 2020. See Beck Decl. ¶¶ 2, 7-8. UCLA’s efforts

                         8   include its “Back to School” campus-wide working group, and regular consultation between

                         9   UCLA Health’s infectious control experts, officials from other UC campuses, and officials with

                    10       the LA County Department of Public Health. See Beck Decl. ¶¶ 4-6; Wakimoto Decl. ¶¶ 4-5, 8.

                    11               At the system-wide level, the University has created a Testing and Tracing Task Force,

                    12       which includes subject matter experts, administrators, and faculty, and staff from across the

                    13       University. Beck Decl. ¶ 9; Christ Decl. ¶ 7. The Task Force has emphasized that, for all UC

                    14       campuses, “[t]he cornerstone of mitigation will be decreasing normal campus population density,

                    15       in order to decrease interactions that may result in person-to-person transmission of the virus.”

                    16       Christ Decl. ¶ 9; see also id. at Ex. B. Beginning in March 2020, the Council of the Vice

                    17       Chancellors of Research also began holding weekly meetings to provide guidance regarding the

                    18       impact of the pandemic on university research. Wakimoto Decl. ¶ 4. And, on May 22, 2020,

                    19       recognizing the need to dramatically transform on-site operations, The Regents released the
                    20       “University of California Consensus Standards for Operation of Campus and ANR Locations in

                    21       Light of the SARS-CoV-2 Pandemic.” Christ Decl. ¶ 6, Ex. A.
                    22               Following months of study and consultation with epidemiologists, medical experts, and

                    23       industry experts, all ten campuses created plans for their Summer and Fall 2020 curricula based

                    24       on the status of COVID-19 in their specific geographic locations. See, e.g., id. ¶ 5 (UC Berkeley);

                    25       Beck Decl. ¶¶ 4-8 (UC Los Angeles); Deas Decl. ¶¶ 15, 20 (UC Riverside); Schooley Decl.

                    26       ¶¶ 13-16 (UC San Diego). The campuses have dramatically transformed their approach to

                    27       instruction for Fall 2020 in particular: In reliance on the March 13 Guidance and informed by the

                    28       May 22, 2020 Consensus Standards, UC Berkeley announced that the Fall semester would be
  C ROWELL                                                                                                  PLAINTIFF’S MOTION FOR
& M ORING LLP
A TTORN E YS A T L A W
                                                                              -8-                          PRELIMINARY INJUNCTION
                                                                                                           CASE NO. 3:20-CV-04621-JSW
                             SFACTIVE-905707528.3
                              Case 4:20-cv-04621-JSW Document 14 Filed 07/13/20 Page 14 of 31



                         1   online with only limited in-person classes. Christ Decl., ¶ 11. UC Davis plans to offer most

                         2   courses remotely; UC Irvine courses will be remote with minimal exceptions; UCLA is currently

                         3   all-remote, but anticipates 15% to 20% of courses will be in-person or in a hybrid format; and UC

                         4   San Diego hopes for 30% in person classes, with 70% remote or hybrid. See, e.g., Deas Decl.

                         5   ¶¶ 12-15; Beck Decl. ¶¶ 8, 11; Wakimoto Decl. ¶ 9; Schooley Decl. ¶ 16. Thus, classes will be

                         6   remote in Fall 2020 for most courses and students. Even those courses with limited in-person

                         7   instruction will also allow for remote attendance. Christ Decl. ¶ 6; Deas Decl. ¶ 15. To implement

                         8   these recommendations, the campuses expended further time and resources developing a class

                         9   schedule that accounted for the number and nature of courses and whether they would be held

                    10       entirely online or in person. See, e.g., Christ Decl. ¶ 12; Schooley Decl. ¶¶ 13-14; Deas Decl.

                    11       ¶¶ 15, 20. These plans are subject to change, based on new information that infections are now

                    12       surging in California and elsewhere. See, e.g., Byington Decl. ¶ 15; Schooley Decl. ¶ 16;

                    13       Wakimoto Decl. ¶ 9.

                    14               These precautions have been put in place with additional specific consideration for the

                    15       University faculty and others with pre-existing health conditions. Christ Decl. ¶ 17. For example,

                    16       the average UC Berkeley faculty member is 52 years old, with many faculty members over the

                    17       age of 65. Christ Decl. ¶ 17(d). While every human is at risk from COVID-19, older adults are at

                    18       the highest risk for severe illness or death. Byington Decl. ¶ 7.

                    19               UC Berkeley, like all other UC campuses, has spent months preparing for the Fall
                    20       semester. See, e.g., Christ Decl. ¶ 16; Deas Decl. ¶ 20; Schooley Decl. ¶ 15. For example, at UC

                    21       Berkeley, Fall semester enrollment began on July 8, 2020, and UC Berkeley students report back
                    22       to campus in a few weeks for classes beginning on August 26, 2020. Christ Decl. ¶ 16. Other UC

                    23       campuses offer undergraduate classes starting in September, and student enrollment in these

                    24       classes has already begun. See Schooley Decl. ¶ 16. At this point, it would be extremely difficult

                    25       for the campuses to develop a revised educational plan that would enable all international students

                    26       to maintain their visas under the Directive. Deas Decl. ¶ 20; Christ Decl. ¶ 16; see also Schooley

                    27       Decl. ¶¶ 15-16. In addition to the University’s determinations regarding the risk of reopening or

                    28       adding more in-person instruction, it is an unfair and unnecessary drain on already strained public
  C ROWELL                                                                                               PLAINTIFF’S MOTION FOR
& M ORING LLP
A TTORN E YS A T L A W
                                                                             -9-                        PRELIMINARY INJUNCTION
                                                                                                        CASE NO. 3:20-CV-04621-JSW
                             SFACTIVE-905707528.3
                              Case 4:20-cv-04621-JSW Document 14 Filed 07/13/20 Page 15 of 31



                         1   resources to require the University to upset months of planning for the Fall semester within a

                         2   matter of mere weeks.

                         3           D.       The Loss of International Students and Harm to the University.
                         4           The loss of international students enrolled at the University will have substantial adverse

                         5   effects. Nearly 30% of UC Berkeley’s graduate students and 50% of its engineering graduate

                         6   students are international students potentially affected by the Directive. Christ Decl. ¶ 17; see also

                         7   Deas Decl. ¶ 21(b). These graduate students perform critical research roles and serve as teaching

                         8   assistants. Christ Decl.¶ 17. The loss of these students would have significantly detrimental

                         9   effects on UC Berkeley’s ability to carry out its instruction of undergraduates. 14 Id. The

                    10       University’s research mission also depends on numerous international partnerships and

                    11       collaborations, which in turn depend on the recruitment and enrollment of the best and brightest

                    12       students from across the world, particularly in the science, technology, engineering, and

                    13       mathematics (“STEM”) disciplines. Christ Decl. ¶ 18; see also Schooley Decl. ¶ 20(b). Even a

                    14       semester-long disruption in the University’s ability to conduct significant STEM research would

                    15       have detrimental effects on it as an international research university. 15 Id. Further, the loss of

                    16       diversity at the University should international students be forced to withdraw will have a

                    17       negative pedagogical impact on all students, who will be deprived of the diversity of perspectives

                    18       and experience that enrich the learning environment. Christ Decl.¶ 17; see also Deas Dec. ¶ 21(d);

                    19       Schooley Decl. ¶¶ 20(d), 21(g).
                    20       14
                                Tuition paid by international students is significant to UC’s finances. Christ Decl. ¶ 17.
                    21       International undergraduates at the University accounted for approximately $1.1 billion in tuition
                             and fee receipts in the 2019-20 school year. Alcocer Decl. ¶ 5. Tuition and fees attributable to
                    22       international graduate students account for an additional $350 million. Id. ¶ 6. This financial
                             shortfall cannot easily be recouped by enrolling other students, particularly due to the difference
                    23       in tuition between in-state and out-of-state students. Id. ¶ 9. These negative financial impacts also
                             affect UC’s ability to support financial aid and to undertake infrastructure improvements across
                    24       campuses. Id.
                             15
                                Representative research at UC Berkeley that relies in significant part on the enrollment of
                    25       international students includes, inter alia, a project for the U.S. Army in which UC Berkeley
                             students are conducting cutting-edge research related to drone technology and a research program
                    26       developing projection algorithms to predict COVID-19 cases, hospitalizations, ICU admissions,
                             and ventilator needs at the county and hospital level throughout the United States. In each case,
                    27       the loss of international students with discrete and unique skillsets would create extensive delays
                             unacceptable to UC’s partners and to society writ large. Christ Decl. ¶ 18.
                    28
  C ROWELL                                                                                                   PLAINTIFF’S MOTION FOR
& M ORING LLP
A TTORN E YS A T L A W
                                                                              -10-                          PRELIMINARY INJUNCTION
                                                                                                            CASE NO. 3:20-CV-04621-JSW
                             SFACTIVE-905707528.3
                                  Case 4:20-cv-04621-JSW Document 14 Filed 07/13/20 Page 16 of 31



                         1            As a result, the Directive forces University campuses to choose between losing numerous

                         2   international students who bring immense beneﬁts to the academic community or taking

                         3   burdensome steps to provide in-person instruction that increases risks to the health of the

                         4   University’s students, faculty, and staﬀ. Christ Decl. ¶ 21; Deas Decl. ¶ 27; Schooley Decl. ¶ 22.

                         5   Each University campus would be forced to increase the number of in-person classes available,

                         6   thereby increasing the risk of exposure to the COVID-19 virus to other community members,

                         7   including the faculty required to lead those in-person classes as well as the staff needed to support

                         8   them. See, e.g., Christ Decl. ¶ 21. Further, to comply with the Directive, the University will be

                         9   required to reissue thousands of Form I-20 documents for the F-1 visa holders across each of its

                    10       campuses. Id. at ¶ 17. At UC Berkeley alone, this will require hundreds of staff hours to complete.

                    11       Id.

                    12                E.      Students’ Reliance on ICE’s March 13 Guidance
                    13                As a result of the University’s response to the COVID-19 pandemic, which relied in part

                    14       on the March 13 Guidance, all University students in effect have relied on the March 13 Guidance

                    15       in planning to attend the University this Fall. International and U.S.-based students alike have

                    16       taken out loans and made housing arrangements or moved home for the Fall semester anticipating

                    17       that their studies would resume through remote instruction. See Decl. of Doe No. 2 (“Doe No. 2

                    18       Decl.”) ¶ 8; Decl. of Doe No. 3 (“Doe No. 3 Decl.”) ¶ 7;16 see also Decl. of Kavitha Iyengar

                    19       (“Iyengar Decl.”) ¶ 8. Many international students have returned to their home countries in
                    20       reliance on the government’s instruction that their studies could resume online. Many of those

                    21       students are now unable to return to the United States because of travel restrictions, the

                    22       government’s refusal to re-issue visas and, now, the government’s insistence that universities

                    23       certify that their instruction will proceed in person. See, e.g., Christ Decl. ¶ 19. Other students

                    24       who have remained in the United States will be forced to leave under the Directive and will be

                    25       forced to break leases and pay resulting penalties. Id.; see also Doe No. 1 Decl. ¶ 10; Doe No. 2

                    26

                    27        This Motion for Preliminary Injunction is accompanied by a Motion for Does 1 to 4 to Proceed
                             16

                             Under Pseudonyms, filed concurrently herewith.
                    28
  C ROWELL                                                                                                  PLAINTIFF’S MOTION FOR
& M ORING LLP
A TTORN E YS A T L A W
                                                                             -11-                          PRELIMINARY INJUNCTION
                                                                                                           CASE NO. 3:20-CV-04621-JSW
                             SFACTIVE-905707528.3
                              Case 4:20-cv-04621-JSW Document 14 Filed 07/13/20 Page 17 of 31



                         1   Decl. ¶ 8; Doe No. 3 Decl. ¶ 7.

                         2           Practically, it is too late for any student to transfer to another university, mere weeks

                         3   before the start of the semester, especially international students who must find a university in this

                         4   country that can certify its intent to offer a mostly in-person curriculum despite the significant

                         5   health risks involved in doing so. Even if students wanted to transfer, it is also unlikely that there

                         6   would be sufficient alternative in-person programs in the country for all international students

                         7   given the specialized nature of many students’ studies and the ongoing pandemic. See Doe No. 1

                         8   Decl.; Doe No. 2 Decl. ¶¶ 6-8; see also Deas Decl. ¶ 23; Iyengar Decl. ¶ 6.

                         9           Moreover, international students face emotional and psychological trauma from the

                    10       sudden and unanticipated disruption to their ability to pursue their education in the United States,

                    11       the inability to participate in U.S.-based practical training opportunities (e.g. internships) which

                    12       will further negatively impact their professional prospects, violence and poverty afflicting their

                    13       home countries, and being forced to return to home country living situations without reliable,

                    14       high-speed internet access necessary for remote instruction. See, e.g., Doe No. 1 Decl. ¶¶ 8-10;

                    15       Doe No. 2 Decl. ¶¶ 6-8; Doe No. 4 Decl. ¶¶ 6; see also Christ Decl. ¶ 19; Schooley Decl. ¶ 21.

                    16               F.       ICE’s Sudden and Arbitrary Re-imposition of In-Person Education
                                              Requirements During the COVID-19 Emergency
                    17
                                     Despite the President’s continuing national emergency declaration and the March 13
                    18
                             Guidance’s express statement that its exemption from the in-person class requirement would
                    19
                             remain “in effect for the duration of the [COVID-19] emergency,” on July 6, 2020, ICE suddenly
                    20
                             and arbitrarily reversed its course, stating:
                    21
                                     1) recipients of F-1 visas are no longer permitted to “take a full online course load and
                    22                  remain in the United States”;
                    23
                                     2) “[a]ctive students currently in the United States enrolled in such programs must depart
                    24                  the country or take other measures, such as transferring to a school with in-person
                                        instruction to remain in lawful status or potentially face immigration consequences”
                    25                  such as the initiation of removal proceedings;
                    26               3) no new F-1 visas would issue to students planning to enroll in programs that will be
                                        fully online for the fall semester;
                    27
                                     4) “students attending schools offering a hybrid model – that is, a mixture of online and
                    28
  C ROWELL                                                                                                  PLAINTIFF’S MOTION FOR
& M ORING LLP
A TTORN E YS A T L A W
                                                                             -12-                          PRELIMINARY INJUNCTION
                                                                                                           CASE NO. 3:20-CV-04621-JSW
                             SFACTIVE-905707528.3
                              Case 4:20-cv-04621-JSW Document 14 Filed 07/13/20 Page 18 of 31



                         1                in person classes – will be allowed to take more than one class or three credit hours
                                          online,” provided that for each such student, the school certifies by August 4, 2020,
                         2                “within 21 business days of publication” of the Directive, “that the school is not
                         3                operating entirely online, that the student is not taking an entirely online course load
                                          for the fall 2020 semester, and that the student is taking the minimum number of
                         4                online classes required to make normal progress in their degree program.”

                         5   RJN, Ex. A.
                         6           The Directive also re-characterizes ICE’s March 13 Guidance, stating that the earlier
                         7   guidance “instituted a temporary exemption regarding the online study policy for the spring and
                         8   summer semesters.” Id. at 1 (emphasis added). Nothing in the March 13 Guidance, however,
                         9   suggests any such temporal limit. To the contrary, it explicitly stated it would remain “in effect
                    10       for the duration of the emergency.” RJN, Ex. B at 1. Nowhere in the Directive or accompanying
                    11       News Release, id., Ex. F, does ICE provide any justification for the reversal of policy, nor is there
                    12       any indication that the government undertook any consideration or analysis of relevant factors
                    13       such as the impact of the reversal on the health and safety of university students, faculty, and
                    14       staff, the effect on public health for the communities surrounding every academic institution
                    15       affected by the policy change, or the justifiable reliance on the March 13 Guidance by universities
                    16       and students in planning for the Fall 2020 term. The Directive also contains no acknowledgement
                    17       of the ongoing—indeed, rapidly-worsening—COVID-19 pandemic.
                    18       III.    LEGAL STANDARD
                    19                A preliminary injunction may properly issue where the plaintiff establishes that (1) it is
                    20       “likely to succeed on the merits,” (2) it is “likely to suffer irreparable harm in the absence of
                    21       preliminary relief,” (3) “the balance of equities” tips in its favor, and (4) an “injunction is in the
                    22       public interest.” Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1131 (9th Cir. 2011)
                    23       (quoting Winter v. Nat. Res. Def. Council, 555 U.S. 7, 20 (2008)). In certain cases, “serious
                    24       questions going to the merits” and a hardship balance that tips sharply toward the plaintiff can
                    25       support the issuance of a preliminary injunction, assuming the other two Winter elements are met.
                    26       Alliance for the Wild Rockies, 632 F.3d at 1132. Serious questions “need not promise a certainty
                    27       of success, nor even present a probability of success, but must involve a fair chance of success on
                    28
  C ROWELL                                                                                                   PLAINTIFF’S MOTION FOR
& M ORING LLP
A TTORN E YS A T L A W
                                                                              -13-                          PRELIMINARY INJUNCTION
                                                                                                            CASE NO. 3:20-CV-04621-JSW
                             SFACTIVE-905707528.3
                              Case 4:20-cv-04621-JSW Document 14 Filed 07/13/20 Page 19 of 31



                         1   the merits.” Republic of the Philippines v. Marcos, 862 F.2d 1355, 1362 (9th Cir. 1988) (internal

                         2   citations omitted). Under the Ninth Circuit’s “sliding scale” approach, “the elements of the

                         3   preliminary injunction test are balanced, so that a stronger showing of one element may offset a

                         4   weaker showing of another.” Pimentel v. Dreyfus, 670 F.3d 1096, 1105 (9th Cir. 2012) (internal

                         5   citations omitted).

                         6   IV.     ARGUMENT
                         7           This case arises under the Administrative Procedure Act, which requires that the Court set

                         8   aside agency action that is, inter alia, arbitrary and capricious, otherwise unlawful, or taken

                         9   without observing procedure required by law. See 5 U.S.C. § 706(2)(A), (D). ICE’s July 6

                    10       Directive fails under the APA standard in at least two general respects: it is both (i) arbitrary and

                    11       capricious for lack of any reasoned explanation and for failure to consider factors plainly relevant

                    12       to such a significant reversal of policy, and (ii) defective because ICE failed to provide the public

                    13       advance notice of its proposed action or any opportunity to comment on it before finalization.

                    14               The July 6 Directive is arbitrary, capricious, or otherwise unlawful on at least three

                    15       separate grounds. First, ICE failed to offer in or with the Directive any reasoned explanation for

                    16       its sudden reversal of the March 13 Guidance—which ICE had stated expressly would extend “for

                    17       the duration of the emergency.” When the government reverses its own earlier policy, it must

                    18       “acknowledge and provide an adequate explanation for its departure from established precedent,

                    19       and an agency that neglects to do so acts arbitrarily and capriciously.” Jicarilla Apache Nation v.
                    20       U.S. Dep’t of the Interior, 613 F.3d 1112, 1119 (D.C. Cir. 2010) (internal citations omitted); see

                    21       also Encino Motorcars, LLC v. Navarro, 136 S. Ct. 2117, 2126 (2016) (agency departure from
                    22       prior policy impermissible without “explaining its changed position”); Dep’t of Homeland Sec. v.

                    23       Regents of the Univ. of Cal., No. 18-587, 2020 WL 3271746 (U.S. June 18, 2020) (“Regents”), at

                    24       *14-15.

                    25               Second, ICE failed to consider important aspects of the problem, including: (1) the health

                    26       risks associated with its new policy; the burden on universities of having to certify thousands of

                    27       F-1 students as complying with the Directive’s strictures regarding in-person instruction, all by

                    28       August 4, when most students will not yet have committed to their classes; (2) the impact of the
  C ROWELL                                                                                                 PLAINTIFF’S MOTION FOR
& M ORING LLP
A TTORN E YS A T L A W
                                                                             -14-                         PRELIMINARY INJUNCTION
                                                                                                          CASE NO. 3:20-CV-04621-JSW
                             SFACTIVE-905707528.3
                                  Case 4:20-cv-04621-JSW Document 14 Filed 07/13/20 Page 20 of 31



                         1   reversal on the finances of, and other costs that must be borne by, universities, due to the loss of

                         2   tuition from F-1 students who disenroll or from having now to provide safe in-person instruction

                         3   and certify that each student engaged in a hybrid program that meets the Directive’s requirements;

                         4   and (3) the many reliance interests, both of the University and its F-1 students, that ICE’s now

                         5   abandoned March 13 Guidance engendered. An agency must grapple with such issues when it

                         6   issues a substantive rule affecting the rights or obligations of individuals or entities. 17 See Encino

                         7   Motorcars, 136 S. Ct. at 2124-2126.

                         8            Third, ICE failed to articulate any rational connection between the facts it found and the

                         9   choice it made. See Northwest Envtl. Def. Ctr. v. Bonneville Power Admin., 477 F.3d 668, 687

                    10       n.15 (9th Cir. 2007); Humane Soc’y of U.S. v. Locke, 626 F.3d 1040, 1051 (9th Cir. 2010).

                    11                Further, the July 6 Directive is fatally flawed, because it is a substantive rule affecting the

                    12       rights and obligations of the University and its students, and the promulgation of which required

                    13       ICE to first give notice to the public of its intent to adopt the rule, and provide any interested

                    14       person with an opportunity to comment before the Directive was finalized. 5 U.S.C. § 553(b). It

                    15       did not do that and, therefore, the July 6 Directive is unlawful for failure to follow the rulemaking

                    16       procedure required by the APA.
                    17                On both claims, Plaintiff is likely to succeed on the merits. The other preliminary
                    18       injunction requirements are likewise readily satisfied. As the supporting declarations make
                    19       abundantly clear, the University of California system stands to suffer substantial and irreparable
                    20       harm absent a preliminary injunction preserving the status quo. The balance of equities also
                    21       weighs heavily in favor of injunctive relief: Plaintiff and its students will be injured immediately
                    22       and irreparably under the Directive, while the United States stands to lose nothing if the Directive

                    23       is enjoined. After all, a preliminary injunction would merely maintain the status quo the

                    24       government itself instituted, responsibly, in its March 13 Guidance, which it stated at the time

                    25

                    26       17
                               ICE concedes its July 6 Directive is intended to operate as a final rule. The Directive itself
                             states that the “U.S. Department of Homeland Security plans to publish the procedures and
                    27       responsibilities in the below Broadcast Message [the July 6 Directive] in the near future as a
                             Temporary Final Rule in the Federal Register.” RJN, Ex. A at 1 (emphasis added).
                    28
  C ROWELL                                                                                                   PLAINTIFF’S MOTION FOR
& M ORING LLP
A TTORN E YS A T L A W
                                                                              -15-                          PRELIMINARY INJUNCTION
                                                                                                            CASE NO. 3:20-CV-04621-JSW
                             SFACTIVE-905707528.3
                              Case 4:20-cv-04621-JSW Document 14 Filed 07/13/20 Page 21 of 31



                         1   would remain in place for the duration of the emergency. The emergency is not over. Finally, a

                         2   preliminary injunction is in the public interest. The value to the public of colleges and universities

                         3   having vibrant and diverse student bodies, including international students, is obvious—that value

                         4   manifests not merely in the form of the cultural experiences of individual students or the student

                         5   body and campus life generally, but in the economies of the host communities. If the international

                         6   students leave, that value to the public is lost. Alternatively, coercing a mass re-opening (which

                         7   appears to be Defendants’ conceded purpose, as discussed below) while the pandemic is still

                         8   raging would risk increased transmission and community spread, harming the public in all the

                         9   ways public health officials have been warning about.

                    10               A.       THE REGENTS ARE LIKELY TO SUCCEED ON THE MERITS.
                                              1.   The Regents Are Likely to Prevail on the First Cause of Action Under
                    11                             the APA Because the July 6 Directive is Arbitrary and Capricious.
                    12               The Administrative Procedure Act “sets forth the procedures by which federal agencies

                    13       are accountable to the public and their actions subject to review by the courts.” Franklin v.

                    14       Massachusetts, 505 U.S. 788, 796 (1992). In evaluating whether agency actions are reasonable

                    15       and lawful, courts must conduct a “thorough, probing, in-depth review” of the agency’s reasoning

                    16       and a “searching and careful” inquiry into the factual underpinnings of the agency’s decision.

                    17       Citizens to Preserve Overton Park, Inc. v. Volpe, 401 U.S. 402, 415–16 (1971). A court “shall”

                    18       set aside agency action if it is “arbitrary, capricious, an abuse of discretion, or otherwise not in

                    19       accordance with law.” 5 U.S.C. § 706(2)(A); see also Butte Envt’l. Council v. U.S. Army Corps
                    20       of Eng’rs, 620 F.3d 936, 945 (9th Cir. 2010). Agency action should be set aside as arbitrary and

                    21       capricious if the agency fails to explain the basis of its decision, fails to consider all relevant
                    22       factors and articulate a “rational connection between the facts found and the choice made,” or

                    23       fails to offer a “reasoned explanation” for departures from preexisting policies. Motor Vehicle

                    24       Mfrs. Ass’n v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983) (citation omitted); Encino

                    25       Motorcars, 136 S. Ct. at 2126 (in explaining its changed position, agency must also be cognizant

                    26       that prior policies may have “engendered serious reliance interests that must be taken into

                    27       account”); see also Regents, 2020 WL 3271746, at *14. The Directive fails each of these

                    28       requirements.
  C ROWELL                                                                                                   PLAINTIFF’S MOTION FOR
& M ORING LLP
A TTORN E YS A T L A W
                                                                              -16-                          PRELIMINARY INJUNCTION
                                                                                                            CASE NO. 3:20-CV-04621-JSW
                             SFACTIVE-905707528.3
                              Case 4:20-cv-04621-JSW Document 14 Filed 07/13/20 Page 22 of 31



                         1                          a.      The Directive Failed to Offer a Reasonable Explanation for
                                                            ICE’s Policy Reversal.
                         2

                         3           Having stated in that earlier Guidance that the policy would remain in effect “for the

                         4   duration of the emergency,” it was nothing short of shocking that ICE would announce in the

                         5   Directive that F-1 students would not be allowed into the country or, if already here, would be

                         6   required to leave, if their schools are not intending to provide traditional classroom instruction,

                         7   and that universities would have to certify by August 4 that the courses selected by thousands of

                         8   international students in hybrid programs meet the Directive’s in-person classroom strictures. The

                         9   July 6 Directive never acknowledges what the March 13 Guidance actually said – that it would

                    10       remain in place for the duration of the emergency – or explains why ICE changed course. The

                    11       Directive instead states that ICE had only provided guidance for the “spring and summer

                    12       semesters.” That is not correct. See RJN, Ex. B at 1.

                    13               Even where authorized to do so, when a federal agency reverses its own prior policy, it

                    14       must “acknowledge and provide an adequate explanation for its departure from established

                    15       precedent, and an agency that neglects to do so acts arbitrarily and capriciously.” Jicarilla, 613

                    16       F.3d at 1119 (D.C. Cir. 2010) (internal citation omitted); see also Encino Motorcars, 136 S. Ct. at

                    17       2126 (agency cannot depart from prior policy without “explaining its changed position”);

                    18       Regents, 2020 WL 3271746, at *14-15 (finding that DHS’s decision to rescind the Deferred

                    19       Action for Childhood Arrivals (DACA) program was arbitrary and capricious, in part because

                    20       DHS’s memorandum rescinding the program failed to consider certain aspects of policy). Thus,

                    21       reversing a pre-existing policy requires a “more detailed justification than what would suffice for

                    22       a new policy created on a blank slate.” FCC v. Fox Telev’n Stns., Inc., 556 U.S. 502, 515 (2009).

                    23               Here, as discussed, the Directive represents a complete reversal of Defendants’ earlier

                    24       Guidance on not only the existence and severity of the COVID-19 pandemic but, more

                    25       importantly, the ability of students studying on F-1 visas “to continue to make progress in a

                    26       normal course of study.” See RJN, Ex. E at 1. The failure to provide any justification for the

                    27       reversal is contrary to law and requires that the Directive be set aside.

                    28
  C ROWELL                                                                                                 PLAINTIFF’S MOTION FOR
& M ORING LLP
A TTORN E YS A T L A W
                                                                             -17-                         PRELIMINARY INJUNCTION
                                                                                                          CASE NO. 3:20-CV-04621-JSW
                             SFACTIVE-905707528.3
                              Case 4:20-cv-04621-JSW Document 14 Filed 07/13/20 Page 23 of 31



                         1                          b.      The Directive Failed to Consider Important Aspects of the
                                                            Problem, Including the Reliance of Plaintiff and Its Students on
                         2                                  the March 13 Guidance.

                         3           Further, the Directive fails to consider, much less evaluate, the significant reliance

                         4   interests of both the University and its affected students engendered by the current DHS/ICE

                         5   policy. Regents, 2020 WL 3271746 at *4; Perez v. Mortg. Bankers Ass’n, 575 U.S. 92, 106

                         6   (2015) (government must provide special justification “when its prior policy has engendered

                         7   serious reliance interests that must be taken into account”). The Directive also fails to consider the

                         8   health risks that a broader re-opening of in-person classes would entail; the burdens on the

                         9   universities (and the likely impossibility) of having to certify, by August 4, that the courses

                    10       chosen by each F-1 visa holder in a hybrid program comply with the in-person classroom

                    11       strictures of the Directive; and the financial and other impacts the Directive would have on

                    12       universities and their educational programs, as well as on students, faculty and staff.

                    13               The March 13 Guidance expressly permitted F-1 students to “participate in online or other

                    14       alternate learning procedures” and assured universities and students that the policy would be “in

                    15       effect for the duration of the emergency.” See RJN, Ex. B at 1; see also id. at 1-2 (applying same

                    16       policy to international students who return to their home countries and continue to take classes

                    17       on-line). To change this policy with no notice and without considering any of these effects is an

                    18       arbitrary, capricious, and unreasoned agency action. It must be set aside.

                    19               Based in part on the March 13 Guidance, the University started preparing and planning for

                    20       the Fall 2020 semester four months ago. See Christ Decl. ¶ 3. Specifically, at each campus, the

                    21       University engaged its faculty in the assessment and development of COVID-19 recovery and

                    22       resiliency planning to ensure the safety of its university community while continuing to carry out

                    23       its education and research mission. See generally id., ¶¶ 4-17. The University invested millions of

                    24       dollars and thousands of faculty hours tackling important considerations impacting health and

                    25       safety. Alcocer Decl., ¶ 10. At UC Berkeley alone, nine committees of experts across numerous

                    26       disciplines have worked for months to determine the University’s best course forward in the Fall.

                    27       Christ Decl., ¶ 4. Relying on the fact that international students could continue their studies

                    28       online, the University administration and various working groups devised a complex course
  C ROWELL                                                                                                 PLAINTIFF’S MOTION FOR
& M ORING LLP
A TTORN E YS A T L A W
                                                                             -18-                         PRELIMINARY INJUNCTION
                                                                                                          CASE NO. 3:20-CV-04621-JSW
                             SFACTIVE-905707528.3
                              Case 4:20-cv-04621-JSW Document 14 Filed 07/13/20 Page 24 of 31



                         1   schedule that accounted for the large number of courses, the nature of individual courses and the

                         2   feasibility of transitioning those courses to online instruction. Id. ¶ 12. The University’s Fall

                         3   semester curriculum assumed that international students would continue to be enrolled even if

                         4   their classes would be held primarily online. Id. at ¶¶ 11-16. Also relying on the March 13

                         5   Guidance, the University’s Fall curriculum assumed that international graduate students would

                         6   continue as teaching assistants. Similarly, the University’s budget for the Fall semester assumed

                         7   the continued enrollment of international students. Alcocer Decl., ¶¶ 5-6. The disenrollment of

                         8   international students from the University in the Fall semester alone caused by the enforcement of

                         9   the Directive could be substantial, and likely cannot be made up by extending offers at this late

                    10       date to U.S.-based students. Id.

                    11               UC’s students who hold F-1 visas relied on the March 13 Guidance as well. See Christ

                    12       Decl. ¶19. Many international students continued to live near their campuses in reliance on the

                    13       fact that they could continue their instruction, albeit remotely, through the Fall 2020 semester. Id.

                    14       If the Directive is enforced, those students who remained in the U.S. during the Summer would be

                    15       forced to break their leases at great expense. Id. Those students who have already left the country

                    16       planning to return for the Fall semester, have not made plans to transfer to other universities – and

                    17       are to suffer significant interruption in their education with negative impacts to their career

                    18       prospects. Other international students will be unable to participate in U.S.-based practical

                    19       training opportunities like internships that will further impact their development of practical skills
                    20       and professional networks.

                    21                Had these international students known that Defendants would abruptly issue its
                    22       Directive, thereby reversing the March 13 Guidance, these students could have made other

                    23       arrangements for Fall 2020. Now, it is too late to expect students to transfer to other universities,

                    24       especially for those students in specialized courses of study, as the Directive suggests that

                    25       students may do. Moreover, similarly-situated universities dealing with the devastating effects of

                    26       COVID-19—indeed, all of them—would also be forced to primarily offer online instruction. The

                    27       government’s facile instruction that international students simply enroll in a different university

                    28       offering in-person instruction is particularly cruel under the circumstances.
  C ROWELL                                                                                                  PLAINTIFF’S MOTION FOR
& M ORING LLP
A TTORN E YS A T L A W
                                                                             -19-                          PRELIMINARY INJUNCTION
                                                                                                           CASE NO. 3:20-CV-04621-JSW
                             SFACTIVE-905707528.3
                              Case 4:20-cv-04621-JSW Document 14 Filed 07/13/20 Page 25 of 31



                         1           Beyond reliance interests, the Directive is oblivious to other important aspects of the

                         2   problem. Among other things, Defendants failed to consider the social, academic, and research

                         3   impacts of their decision. Many students have already reported the emotional and psychological

                         4   harm from the sudden, unanticipated about-face in the government’s immigration policy. Others

                         5   have expressed concern about being forced to return to the violence and poverty afflicting their

                         6   home countries or being forced to return to their home countries where there may not be adequate

                         7   access to reliable high-speed internet required for remote learning technologies.

                         8           The Directive also fails to account for the various benefits and contributions made by

                         9   international students to institutions of higher learning. All students benefit from a diversity of

                    10       perspectives and experiences. Depriving universities of a key element of their diverse student

                    11       bodies does real damage to the institution of learning and to all students’ educational experience.

                    12       Moreover, international students play critical roles in the University’s research partnerships as

                    13       discussed above. The threat to the University’s research objectives caused by the removal of

                    14       international students merely because their coursework will take place online in the midst of a

                    15       global pandemic is substantial. In some cases, the setback in research due to the loss of the unique

                    16       skillsets of many such students is months, if not years. See Christ Decl. ¶ 18; Deas Decl. ¶¶ 21(a),

                    17       23; Schooley Decl. ¶ 20(a). Further, Defendants have not acknowledged, much less analyzed or

                    18       considered, the extreme setback to public health that their Directive represents. As a result of the

                    19       significant losses threatened by the disenrollment of thousands of international students, the
                    20       Directive will likely force universities to prematurely revert to in-person instruction, upending

                    21       any gains made by communities in quelling the rapid spread of COVID-19 and squandering the
                    22       past sacrifice of millions across this country. Many of these harms are explained further below, in

                    23       the discussion of irreparable harm, and detailed more completely in the attached declarations. But

                    24       in addition to the Court’s evaluation of the gravity of the harms for purposes of that separate

                    25       prong of the preliminary injunction test, it must consider ICE’s lack of attention to these harms in

                    26       evaluating the reasonableness of the agency’s action. Here, the July 6 Directive lacks the sine qua

                    27       non of lawful agency action: reasoned decision-making. See Regents, 2020 WL 3271746, at *15.

                    28                              c.      Defendants Failed to Explain Any Basis for the Directive.
  C ROWELL                                                                                                 PLAINTIFF’S MOTION FOR
& M ORING LLP
A TTORN E YS A T L A W
                                                                             -20-                         PRELIMINARY INJUNCTION
                                                                                                          CASE NO. 3:20-CV-04621-JSW
                             SFACTIVE-905707528.3
                              Case 4:20-cv-04621-JSW Document 14 Filed 07/13/20 Page 26 of 31



                         1           The Directive is arbitrary and capricious also because it does not articulate any rationale

                         2   that would justify ICE’s decision. It is “a fundamental requirement of administrative law … that

                         3   an agency set forth its reasons for decision; an agency’s failure to do so constitutes arbitrary and

                         4   capricious agency action.” Amerijet Int’l, Inc. v. Pistole, 753 F.3d 1343, 1350 (D.C. Cir. 2014)

                         5   (internal citation omitted). “[C]onclusory statements will not do; an agency’s statement must be

                         6   one of reasoning.” Id. (internal marks omitted); see also Dep’t of Commerce v. New York, 139 S.

                         7   Ct. 2551, 2569 (2019) (an agency must “articulate[] a satisfactory explanation for [its] decision”).

                         8           The two and one-half page Directive fails this threshold test. It threatens to inflict grievous

                         9   harm on hundreds of thousands of F-1 visa-holding university students who were invited to study

                    10       at American universities, including the potential for removal proceedings to make them leave,

                    11       without providing any explanation—much less a clear and adequate explanation—as to why.

                    12               The sole statement that might be considered a “justification” is the statement that while

                    13       “accommodations to provide flexibility to schools and nonimmigrant students” may be made,

                    14       such accommodation must be weighed against “a concordant need to resume the carefully

                    15       balanced protections implemented by federal regulations.” RJN, Ex. A at 1. Such threadbare and

                    16       cryptic justification is woefully deficient, if for no other reason than the fact that it cannot

                    17       possibly be based on “the relevant data,” such as the well-documented fact that the COVID-19

                    18       health crisis is currently intensifying, not abating. See Dep’t of Commerce, 139 S. Ct. at 2569.

                    19       This is demonstrable from the simple fact that the rate of infections and hospitalizations is greater
                    20       today than it was when the March 13 Guidance issued. Moreover, the government itself is

                    21       predicting that as many as 1.5 million people may ultimately die from COVID-19 illness, with
                    22       over 200,000 of those deaths occurring by November 1. Thus, to the extent that this statement can

                    23       be read as the federal government’s justification for its abrupt about-face from its March 13

                    24       Guidance, it is inadequate as insufficiently based on fact and reason.

                    25               Moreover, DHS has admitted publicly that the actual basis for the reversal of the policy

                    26       rests on political considerations rather than rational decision-making after reasoned deliberation

                    27       and consultation with experts. Acting Deputy Secretary of Homeland Security Kenneth Cuccinelli

                    28       set pretext aside when he plainly announced, on July 7, 2020, that the F-1 visa policy change is
  C ROWELL                                                                                                   PLAINTIFF’S MOTION FOR
& M ORING LLP
A TTORN E YS A T L A W
                                                                              -21-                          PRELIMINARY INJUNCTION
                                                                                                            CASE NO. 3:20-CV-04621-JSW
                             SFACTIVE-905707528.3
                              Case 4:20-cv-04621-JSW Document 14 Filed 07/13/20 Page 27 of 31



                         1   designed to “encourage schools to reopen.” 18

                         2           In light of Defendants’ failure to provide any comprehensible rationale for its about-face,

                         3   the Directive rescinding the March 13 Guidance should be set aside. SEC v. Chenery Corp.

                         4   (“Chenery II”), 332 U.S. 194, 196–97 (a court cannot “be compelled to guess at the theory

                         5   underlying the agency’s action; nor can a court be expected to chisel that which must be precise

                         6   from what the agency has left vague and indecisive.”); Nat’l Ass’n of Home Builders v. Norton,

                         7   340 F.3d 835, 849 (9th Cir. 2003) (same).

                         8                    2.    The Regents Will Likely Prevail on Its Second APA Cause of Action,
                                                    Because the Directive is a Substantive Rule that Did Not Comply with
                         9                          the APA’s Notice and Comment Requirements.
                    10               The Regents are also likely to succeed on its claim that the Directive purporting to rescind

                    11       the March 13 Guidance also fails to meet the APA’s procedural requirements. The Directive is a

                    12       legislative rule compelling universities to take certain action, not previously required, under pain

                    13       of being deemed out of compliance. Indeed, ICE states in the Directive itself that it intends to

                    14       publish its content at some future time in the Federal Register as a Temporary Final Rule.

                    15       Because the Directive is a legislative rule, DHS was required to abide by the full panoply of APA

                    16       procedures, including providing notice and an opportunity for public comment. It failed to do so.
                    17               Under the APA, courts must set aside agency action that is taken without observance of
                    18       procedures required by law. 5 U.S.C. § 706(2)(D). An agency’s substantive rules must go through
                    19       the APA’s notice-and-comment rulemaking requirements before they become effective. See 5
                    20       U.S.C. § 553(b), (c); San Diego Air Sports Ctr., Inc. v. F.A.A., 887 F.2d 966, 971 (9th Cir. 1989).
                    21       A rule is substantive if it “narrowly limits administrative discretion” or establishes a “binding
                    22       norm” that “so fills out the statutory scheme that upon application one need only determine

                    23       whether a given case is within the rule’s criterion.” Colwell v. Dep’t of Health & Human Servs.,

                    24       558 F.3d 1112, 1124 (9th Cir. 2009). Put another way, an agency’s substantive rule that has the

                    25

                    26       18
                                John Bowden, Cuccinelli says rule forcing international students to return home will
                             ‘encourage schools to reopen’, The Hill (July 7, 2020, 4:17 PM),
                    27       https://thehill.com/homenews/administration/506248-cuccinelli-says-rule-forcing-international-
                             students-to-return-home
                    28
  C ROWELL                                                                                                 PLAINTIFF’S MOTION FOR
& M ORING LLP
A TTORN E YS A T L A W
                                                                             -22-                         PRELIMINARY INJUNCTION
                                                                                                          CASE NO. 3:20-CV-04621-JSW
                             SFACTIVE-905707528.3
                              Case 4:20-cv-04621-JSW Document 14 Filed 07/13/20 Page 28 of 31



                         1   “force and effect of law” is subject to the APA’s notice and comment procedures. Chrysler Corp.

                         2   v. Brown, 441 U.S. 281, 302-303 (1979); accord Ciox Health, LLC v. Azar, 435 F. Supp. 3d 30,

                         3   66 (D.D.C. 2020) (explaining that “a rule is legislative, and therefore must undergo notice and

                         4   comment, when it ‘change[s] the law,’” and concluding that HHS’s amended rule and guidance

                         5   regarding fees for delivering health records was a legislative rule subject to notice and comment)

                         6   (quoting Nat’l Res. Def. Council v. EPA, 643 F.3d 311, 320 (D.C. Cir. 2011)).

                         7           Here, the Directive is a substantive rule for which the APA’s notice-and-comment

                         8   requirements applied. Among other things, because the University is adopting a hybrid model –

                         9   that is, a mixture of on-line and in-person classes –for the Fall 2020 semester, the Directive

                    10       compels the University to certify to SEVP for each of its 37,000-plus F-1 students that, among

                    11       other things, “the student is not taking an entirely on line course load” by August 4, 2020. Christ

                    12       Decl. ¶ 17(f). This is a significant burden on the University as it will require thousands of hours of

                    13       staff time, further exacerbated by the fact that only designated school officials certified by DHS

                    14       may perform these tasks, thereby significantly limiting the University’s ability to adapt to this

                    15       substantial added burden. Id.. The Directive also compels F-1 visa students to take courses in-

                    16       person to be able to remain in the United States to continue pursuing their studies or face the

                    17       threat of visa revocation or even removal. ICE/SVEP is also conditioning the UC students’

                    18       maintenance of their F-1 nonimmigrant status upon compliance with the Directive. The Directive

                    19       is indisputably a substantive rule, subject to notice and comment requirements.
                    20               B.       THE REGENTS AND ITS STUDENTS ARE LIKELY TO SUFFER
                                              IRREPARABLE HARM.
                    21

                    22               The Directive is already inflicting severe and irreparable harm on the University. The

                    23       University is being forced right now to grapple with decisions with life-altering consequences for

                    24       its international students as well as serious impacts to the health and safety of everyone affiliated

                    25       with the University and the communities that it serves. The Directive presents the University with

                    26       a difficult choice: reopen more of its lecture halls, dormitories, and dining halls at increased risk

                    27       to the health of all of its students, faculty, and staff, or effectively prevent the University’s F-1

                    28       visa students the opportunity to carry out their studies and, thus, deprive all other University
  C ROWELL                                                                                                   PLAINTIFF’S MOTION FOR
& M ORING LLP
A TTORN E YS A T L A W
                                                                              -23-                          PRELIMINARY INJUNCTION
                                                                                                            CASE NO. 3:20-CV-04621-JSW
                             SFACTIVE-905707528.3
                              Case 4:20-cv-04621-JSW Document 14 Filed 07/13/20 Page 29 of 31



                         1   students of the diversity of opinion and perspective that they expect and is central to the pedagogy

                         2   of a world-class academic institution. The July 6 Directive threatens irreparable consequences for

                         3   its academic community, including the immediate loss of valued students and the erosion of any

                         4   gains made to date in protecting its community from an even higher rate of transmission of the

                         5   potentially deadly COVID-19 virus. That the Directive theoretically permits UC students with F-1

                         6   visas to transfer to another university does not materialize into realistic options for UC students at

                         7   this time. In this situation, “[a] delay, even if only a few months, pending trial represents precious,

                         8   productive time irretrievably lost.” Enyart v. Nat’l Conference of Bar Examiners, Inc., 630 F.3d

                         9   1153, 1166 (9th Cir. 2011). Moreover, it is no solution to permit international students to take a

                    10       “hybrid” course load where then any international student with a pre-existing medical condition

                    11       that makes her susceptible to severe illness resulting from COVID-19 would be unfairly

                    12       discriminated against for opting not to attend in person classes.

                    13               The Directive further creates economic harm to the University. See Alcocer Decl. ¶¶ 5-6.

                    14       Moreover, the budget shortfall will also prevent the University from carrying out planned

                    15       infrastructure and capital improvements to its campus facilities. Id. ¶ 9. Even before the Directive,

                    16       the University was reeling from the economic fall-out of the COVID-19 pandemic and the

                    17       resultant transition to on-line learning. Indeed, the University spent millions developing its

                    18       COVID-19 recovery and resiliency plans, which investment would be rendered meaningless if the

                    19       University were forced to abandon its well-considered plan to protect the health of its community.
                    20       Id. ¶ 10. Furthermore, the University estimates that it will have to expend significant resources to

                    21       reissue I-20 forms for the thousands of students affected by the Directive. See Christ Decl., ¶ 17.
                    22               More importantly, if the Directive is implemented, the University will suffer the loss of

                    23       many international students who are vital to the pedagogy of its lecturers, the vibrancy of its

                    24       culture, and the success of its research programs. The University and surrounding community will

                    25       further lose the substantial economic benefit from international students. Christ Decl. ¶ 19(d).

                    26               C.       THE BALANCE OF EQUITIES AND THE PUBLIC INTEREST WEIGH
                                              HEAVILY IN FAVOR OF A PRELIMINARY INJUNCTION ORDER.
                    27

                    28               The final elements of the preliminary injunction test—the balance of equities and the
  C ROWELL                                                                                                 PLAINTIFF’S MOTION FOR
& M ORING LLP
A TTORN E YS A T L A W
                                                                             -24-                         PRELIMINARY INJUNCTION
                                                                                                          CASE NO. 3:20-CV-04621-JSW
                             SFACTIVE-905707528.3
                              Case 4:20-cv-04621-JSW Document 14 Filed 07/13/20 Page 30 of 31



                         1   public interest—merge when the government is a party. See League of Wilderness Defs./Blue

                         2   Mountains Biodiversity Project v. Connaughton, 752 F.3d 755, 766 (9th Cir. 2014). In assessing

                         3   these factors, courts consider the impacts of the injunction on nonparties as well. See id. at 766.

                         4           The balance of equities and the public interest weigh strongly in favor of granting

                         5   injunctive relief to The Regents to maintain the status quo, in advance of the August 4 deadline to

                         6   submit Form I-20 certifications to ICE. RJN, Ex. A at 1. While UC and its students holding F-1

                         7   visas will be severely impacted should the Directive be implemented, the Defendants face no

                         8   articulable harm should the Court grant relief. Since Defendants intended for the March 13

                         9   Guidance to remain “in effect for the duration of the emergency,” they cannot now claim that they

                    10       will be harmed by the continuation of their sound, prior policy. As discussed above, the public

                    11       health emergency caused by the COVID-19 pandemic is ongoing, and there is no reasonable basis

                    12       to contend otherwise. Further, the reversal in policy appears to stem from a desire to reopen

                    13       schools regardless of whether doing so will harm the health and lives of students, faculty, and

                    14       staff and place others with whom university community members come into contact at risk. The

                    15       balance of equities between UC’s goal of protecting the health and well-being of its community

                    16       and maintaining its academic freedom on the one hand, and a federal government seeking to

                    17       coerce in-person activity at universities on the other, tips sharply in favor of granting the

                    18       injunction. It is in the public interest that Defendants be enjoined from carrying out their arbitrary

                    19       and capricious plan to force the premature transition of universities to in-person learning.
                    20               Finally, a preliminary injunction is appropriate where, as here, the hardship balance tips

                    21       sharply toward the plaintiff, and the plaintiff has articulated “serious questions going to the
                    22       merits.” Alliance for the Wild Rockies, 632 F.3d at 1132. The Regents have demonstrated “a fair

                    23       chance of success on the merits” on their claims and irreparable harm if the Directive is permitted

                    24       to proceed. Further, the balance of equities and the public interest favor the Regents.

                    25       V.      CONCLUSION
                    26               For all the above reasons, this Court should issue a preliminary injunction that (i) enjoins

                    27       Defendants from proceeding with their July 6 Directive and (ii) orders that Defendants preserve

                    28       the status quo ante pending adjudication of this dispute on the merits.
  C ROWELL                                                                                                  PLAINTIFF’S MOTION FOR
& M ORING LLP
A TTORN E YS A T L A W
                                                                             -25-                          PRELIMINARY INJUNCTION
                                                                                                           CASE NO. 3:20-CV-04621-JSW
                             SFACTIVE-905707528.3
                              Case 4:20-cv-04621-JSW Document 14 Filed 07/13/20 Page 31 of 31



                         1   Dated: July 13, 2020           Respectfully submitted,

                         2                                  CROWELL & MORING LLP

                         3
                                                            By: /s/ Jennifer S. Romano
                         4                                      Jennifer S. Romano
                                                                A. Marisa Chun
                         5                                      Emily T. Kuwahara
                                                                Thomas A. Lorenzen
                         6                                      Daniel W. Wolff
                                                                Molly A. Jones
                         7                                      Attorneys for Plaintiff
                                                                THE REGENTS OF THE UNIVERSITY OF
                         8                                      CALIFORNIA
                         9

                    10

                    11

                    12

                    13

                    14

                    15

                    16
                    17

                    18

                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
  C ROWELL                                                                             PLAINTIFF’S MOTION FOR
& M ORING LLP
A TTORN E YS A T L A W
                                                                 -26-                 PRELIMINARY INJUNCTION
                                                                                      CASE NO. 3:20-CV-04621-JSW
                             SFACTIVE-905707528.3
